Exhibit 10.4

 

OPHTHALMIC IMAGING SYSTEMS

AGREEMENT

This AGREEMENT (this “Agreement”) is made and entered into as of June 24, 2009,
by and among Ophthalmic Imaging Systems, a California corporation(“OIS”),U.M
AccelMed, Limited Partnership, an Israeli limited partnership (“AccelMed”),
MediVision Medical Imaging Ltd., an Israeli company (“MediVision”), the entity
listed on Schedule A hereto under the caption entitled “Agfa Group” (the “Agfa
Group”), the entity listed on Schedule A hereto under the caption entitled
“Inter-Gamma Group” (the “Inter-Gamma Group”) and the individuals listed on
Schedule A hereto under the caption “Allon/Shenhar Group” (the “Allon/Shenhar
Group,” and together with the Agfa Group and the Inter-Gamma Group, the
“Principal MV Shareholders,” and MediVision and the Principal MV Shareholders
may be referred to in this Agreement as the “MediVision/Principal MV
Shareholders Group”) (OIS, AccelMed, MediVision and the Principal MV
Shareholders may be referred to in this Agreement collectively as, the “Parties”
and individually, as a “Party”).

WHEREAS, OIS and MediVision are parties to that certain Asset Purchase
Agreement, dated June 24, 2009 (the “Asset Purchase Agreement”) pursuant to
which OIS will purchase certain assets from MediVision;

WHEREAS, OIS and AccelMed are parties to a Purchase Agreement, dated June 24,
2009 (the “Purchase Agreement”), pursuant to which OIS will issue and sell to
AccelMed up to an aggregate of 13,214,317 shares (the “Private Placement
Shares”) of common stock, no par value (the “Common Stock”), of OIS, and
warrants (the “Warrants”) to purchase up to an aggregate of 4,404,772 shares of
Common Stock in a transaction that is exempt from the registration requirements
of the Securities Act of 1933, as amended (the “Private Placement”);

WHEREAS, the issuance and sale of the Private Placement Shares and Warrants has
been structured to close in two closings;

WHEREAS, at the first closing (the “First Closing”) of the Private Placement,
OIS intends to issue and sell an aggregate of 9,633,228 shares of Common Stock
and warrants to purchase up to an aggregate of 3,211,076 shares of Common Stock
to AccelMed;

WHEREAS, subject to certain conditions, at the second closing of the Private
Placement OIS intends to issue and sell an aggregate of 3,581,089 shares of
Common Stock and warrants to purchase up to an aggregate of 1,193,696 shares of
Common Stock to AccelMed;

WHEREAS, the Parties desire to set forth herein certain matters regarding the
voting of all OIS Shares (as defined below) effective as of the date of the
First Closing; and

WHEREAS, it is a condition precedent for the First Closing that OIS, AccelMed,
MediVision and the Principal MediVision Shareholders execute this Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the Parties hereto agree
as follows:

 

--------------------------------------------------------------------------------

ARTICLE 1

 

VOTING

Section 1.1      Election of Directors.

(a)       Following the date of the First Closing and as long as each of
AccelMed and the MediVision/Principal MV Shareholders Group holds between 25%
and 50% of the outstanding shares of Common Stock of OIS, OIS will use its best
efforts and will take all actions (including, if necessary, amend its bylaws) to
cause to be nominated for election to OIS’ Board of Directors (the “Board of
Directors”), and each of AccelMed and the members of the MediVision/Principal MV
Shareholders Group, agree and undertake to vote all OIS voting securities (or
the holders thereof shall consent pursuant to an action by written consent of
the shareholders), whether directly or indirectly owned, and whether now owned
or hereafter acquired, or which a Party may be empowered to vote (“OIS Shares”),
from time to time and at all times, in whatever manner shall be necessary for
the election of, at each annual or special meeting of shareholders at which an
election of directors is held or pursuant to any written consent of the
shareholders, for the following nominees:

(i)               two “Independent Directors” as defined under the listing
standards of The Nasdaq Capital Market, regardless of whether the Common Stock
is then listed on the Nasdaq Capital Market, the identity of one shall be
designated and named by AccelMed, and the identity of the other shall be
designated and named by the MediVision/Principal MV Shareholders Group (which
two directors are currently Mr. William Greer and Mr. Jonathan R. Phillips);
provided, that if MediVision owns 30% or more of the shares of Common Stock
owned collectively by MediVision and the Principal MV Shareholders, then
MediVision shall designate and name the person to be nominated by the
MediVision/Principal MV Shareholders Group pursuant to this Section 1.1(a)(i)
and if MediVision owns less than 30% of the shares of Common Stock owned
collectively by MediVision and the Principal MV Shareholders, then
MediVision/Principal MV Shareholders shall designate and name the person to be
nominated by the MediVision/Principal MV Shareholders Group pursuant to this
Section 1.1(a)(i);

(ii)              three persons designated and named by AccelMed (the “AccelMed
Directors”);

(iii)             three persons designated and named by MediVision (the
“MediVision Directors”); provided, further, that if MediVision owns less than
30% of the shares of Common Stock owned collectively by MediVision and the
Principal MV Shareholders, then the Agfa Group, the Inter-Gamma Group and the
Allon/Shenhar Group, in proportion to their shareholdings in OIS, shall name the
persons to be nominated pursuant to this Section 1.1(a)(iii); and

(iv)             one person designated and named jointly by AccelMed and
MediVision who shall be a reputable individual from OIS’ industry; provided,
that if MediVision owns less than 30% of the shares of Common Stock owned
collectively by MediVision and the Principal MV Shareholders, then AccelMed and
the Principal MV Shareholders shall name the person to be nominated pursuant to
this Section 1.1(a)(iv).

 

2

--------------------------------------------------------------------------------

(b)       Following the date of the First Closing and as long as either AccelMed
or the MediVision/Principal MV Shareholders Group holds less than 25% of the
outstanding shares of Common Stock of OIS or more than 50% of the outstanding
shares of Common Stock of OIS, OIS will use its best efforts and will take all
actions (including, if necessary, amend it bylaws) to cause to be nominated for
election to OIS’ Board of Directors, and each of AccelMed and the members of the
MediVision/Principal MV Shareholders Group agree to vote all OIS Shares, from
time to time and at all times, in whatever manner shall be necessary for the
election of, at each annual or special meeting of shareholders at which an
election of directors is held or pursuant to any written consent of the
stockholders, for the following nominees.

(i)               two “Independent Directors” as defined under the listing
standards of The Nasdaq Capital Market, regardless of whether the Common Stock
is then listed on the Nasdaq Capital Market, the identity of one shall be
designated and named by AccelMed the identity of the other shall be designated
and named by the MediVision/Principal MV Shareholders Group (which two directors
are currently Mr. William Greer and Mr. Jonathan R. Phillips); provided, that if
MediVision owns 30% or more of the shares of Common Stock owned collectively by
MediVision and the Principal MV Shareholders, then MediVision shall designate
and name the person to be nominated by the MediVision/Principal MV Shareholders
Group pursuant to this Section 1.1(b)(i) and if MediVision owns less than 30% of
the shares of Common Stock owned collectively by MediVision and the Principal MV
Shareholders, then MediVision/Principal MV Shareholders shall designate and name
the person to be nominated by the MediVision/Principal MV Shareholders Group
pursuant to this Section 1.1(b)(i);

(ii)              six persons designated and named by AccelMed and the
MediVision/Principal MV Shareholders Group, with each of AccelMed and the
MediVision/Principal MV Shareholders Group entitled to name the number of
persons for election to OIS’ Board of Directors in proportion to their
shareholdings in OIS vis-a-vi AccelMed and the MediVision/Principal MV
Shareholders Group (i.e., calculated based on the portion (in percentages) of
the holdings of each of them out of their combined aggregate holdings,
multiplied by six, and rounded to the nearest whole number); provided, that if
MediVision owns 30% or more of the shares of Common Stock owned collectively by
MediVision and the Principal MV Shareholders, then MediVision shall designate
and name the persons to be nominated by the MediVision/Principal MV Shareholders
Group pursuant to this Section 1.1(b)(ii) and if MediVision owns less than 30%
of the shares of Common Stock owned collectively by MediVision and the Principal
MV Shareholders, then MediVision/Principal MV Shareholders shall designate and
name the persons to be nominated by the MediVision/Principal MV Shareholders
Group pursuant to this Section 1.1(b)(ii); and

(iii)             one person designated and named jointly by AccelMed and
MediVision who shall be a reputable individual from OIS’ industry; provided,
that if MediVision owns less than 30% of the shares of Common Stock owned
collectively by MediVision and the Principal MV Shareholders, then AccelMed and
the Principal MV Shareholders shall name the person to be nominated pursuant to
this Section 1.1(b)(iii).

The number of persons that a Party is entitled to nominate pursuant to this
Section 1.1 shall be rounded to the nearest person.

 

3

--------------------------------------------------------------------------------

At the first annual meeting of the Company’s shareholders following the
execution of this Agreement, AccelMed shall designate Mr. Ariel Shenhar,
pursuant to Section 1.1(a)(ii) or 1.1(b)(ii) (as the case may be), to serve as a
director until the next annual meeting, subject to his continuance service as
OIS’ chief financial officer during such period and subject to Section 1.4
below.

At the first annual meeting of the Company’s shareholders following the
execution of this Agreement, MediVision/Principal MV Shareholders Group shall
designate Mr. Gill Allon, pursuant to Section 1.1(a)(iii) or 1.1(b)(ii) (as the
case may be), to serve as a director until the next annual meeting, subject to
Section 1.4 below.

Section 1.2      Election Chairman.

(a)       The Parties agree to use their best efforts and to take all actions to
cause a nominee of AccelMed and MediVision or the Principal MV Shareholders
serving as a member of the Board of Directors pursuant to Section 1.1(a)(iv) or
1.1(b)(iii) (as the case may be) to be named by the Board of Directors as
Chairman upon his or her election to the Board of Directors.

Section 1.3      Appointment to Audit Committee.

(a)       The Parties agree to use their best efforts and to take all actions to
cause one AccelMed Director serving as a member of the Board of Directors
pursuant to Section 1.1(a)(ii) or 1.1(b)(ii) (as the case may be) (other than
the chief financial officer of OIS) to be appointed to OIS’ Audit Committee as
its Chairman.

Section 1.4      Removal of Directors. Each Party agrees and undertakes to vote
all OIS Shares owned by such Party in whatever manner shall be necessary to
ensure that no director elected pursuant to Section 1.1 may be removed from
office other than for Cause unless such removal is directed or approved by the
affirmative vote of the Party or Parties entitled under Section 1.1 to designate
that director. For the purpose of this Section 1.4, the term “Cause” shall mean
(a) a serious breach of trust, including but not limited to, theft,
embezzlement, self-dealing, and/or breach of fiduciary duties, (b) a conviction
of a misdemeanor or felony, or (c) a material breach by the director of any
agreement between the director and OIS.

Section 1.5      Death, Disability, Removal or Resignation of Directors.

(a)       Any vacancy created by the death, disability, resignation or removal
of a director elected pursuant to Section 1.1 shall be filled in accordance with
the provisions of Section 1.1.

(b)       If any Party entitled to nominate a director for election pursuant to
Section 1.1 (the “Nominating Party”) serves notice on the Board of Directors and
the other Parties, whereby the Nominating Party wishes to remove or replace a
serving director nominated thereby pursuant to Section 1.1, then the Company
shall take all required actions, subject to applicable law, to convene a meeting
of shareholders for such purpose (unless and to the extent such removal or
appointment can be effected without a meeting of shareholders), and all other
Parties agree to vote in favor (or approve by written consent) of removing said
director, and further agree that the Nominating Party shall have the right to
nominate a replacement director for submission to a vote or consent of the other
Parties of such new nominee to fill the vacancy, and in such event all other
Parties undertake to vote in favor (or approve by written consent) of electing
such new nominee as a replacement director.

 

4

--------------------------------------------------------------------------------

Section 1.6      Non-Voting Observer. In the sole discretion of the Board of
Directors, Noam Allon shall attend all meetings of the Board of Directors as an
observer.

 

ARTICLE 2

 

TERMINATION

Section 2.1      This Agreement shall continue in full force and effect with
respect to each of the Parties, from the date hereof through the occurrence of
any of the following:

(a)       The First Closing is not consummated;

(b)       AccelMed ceases to own 10% of the Common Stock of OIS on a
fully-diluted and as converted basis.

(c)       The MediVision/Principal MV Shareholder Group ceases to own, in the
aggregate 10% of the Common Stock of OIS on a fully-diluted and as converted
basis.

ARTICLE 3

 

MISCELLANEOUS

Section 3.1      No Liability for Election of Recommended Directors. None of
OIS, AccelMed, MediVision the Principal MV Shareholders, nor any officer,
director, shareholder, partner, employee or agent of such Party, if any, makes
any representation or warranty as to the fitness or competence of the nominee of
any Party hereunder to serve on the Board of Directors by virtue of such Party’s
execution of this Agreement or by the act of such Party in voting for such
nominee pursuant to this Agreement.

Section 3.2      Rights under the Convertible Loan Agreement. Each of Noam
Allon, Gill Allon and Ariel Shenhar (the “Lenders”) hereby agree, under the
circumstances described below, to waive the security and pledge rights granted
to him under that certain convertible loan agreement between OIS, MediVision,
the Lenders and Delta Trading And Services (1986) Ltd, dated January 12, 2009
(the “Loan Agreement”) with respect to 2,000,000 OIS Shares (such amount, the
“Released Shares”) out of an aggregate of 4,837,391 OIS Shares which are owned
by MediVision and pledged to all lenders (out of which 2,056,905 OIS Shares are
pledged to the Lenders) under the Loan Agreement (the “Pledge” and the “Pledged
Shares”), immediately prior to the date on which the Released Shares shall be
deposited in an escrow account (the “Escrow”) pursuant to that certain escrow
agreement, dated June 24, 2009 (the “Escrow Agreement”), by and among OIS,
MediVision and Stephen L. Davis, Esq., as escrow agent (the “Escrow Agent”). The
Lenders and MediVision agree and irrevocably undertake that they will deposit
the Released Shares in the Escrow together with an irrevocable power of attorney
authorizing the Escrow Agent to release the Released Shares from the Pledge, to
file a release notice with the Israeli Registrar of Pledges and to take any
other reasonable action required to implement such release (without the need for
any further consent from the Lenders) immediately prior to any event on which
the escrow agent shall be entitled to dispose the Released Shares pursuant to
the Escrow Agreement, resulting in the Released Shares being free and clear of
any third party charge or rights (as shall be evidenced in writing Israeli
Registrar of Pledges’ printout). For the avoidance of doubt, a remainder of
2,837,391 Pledged Shares which are not held in the escrow account will not be
subject to this Section 3.2. This Section 3.2 shall serve as an amendment of the
Loan Agreement in accordance with its terms.

Section 3.3      Notice of Transfer; Agreement Binding on Affiliates. If and
whenever OIS Shares are transferred by any of AccelMed, MediVision or the
Principal MV Shareholders, the transferring Party shall report, within three
calendar days, such transaction to the chief financial officer of OIS. Any
transferee who is an “affiliate” of the transferring Party pursuant to Rule 144
of the Securities Act of 1933, as amended shall take any such transferred OIS
Shares subject to and shall comply with this Agreement.

 

5

--------------------------------------------------------------------------------

 

Section 3.4      Specific Performance. The Parties hereby intend this Agreement
to be an agreement pursuant to California Corporations Code Section 706 and
further declare that it is impossible to measure in money the damages that will
accrue to a Party by reason of a failure of a Party to perform any of the
obligations under this Agreement. The Parties agree the terms of this Agreement
shall be specifically enforceable. If any Party institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that such Party has an adequate remedy at law, and such person shall not
offer in any such action or proceeding the claim or defense that such remedy at
law exists.

Section 3.5      Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND
IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 3.6      Third-Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement (except as provided in Section 4.8).

Section 3.7      Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 3.8      Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 3.9      Additional Shares. In the event that subsequent to the date of
this Agreement any shares or other securities are issued on, or in exchange for,
any of the Common Stock by reason of any stock dividend, stock split,
combination of shares, reclassification or the like, such shares or securities
shall be deemed to be Common Stock and/or OIS Shares, as appropriate, for
purposes of this Agreement.

Section 3.10    Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

 

6

--------------------------------------------------------------------------------

Section 3.11    Waiver. No waivers of any breach of this Agreement extended by
any Party to any other Party shall be construed as a waiver of any rights or
remedies of any other Party hereto or with respect to any subsequent breach.

Section 3.12    Modification or Amendment. This Agreement may be amended or
modified and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Parties. Any amendment, modification or
waiver so effected shall be binding upon the Parties, and all of their
respective successors and permitted assigns.

Section 3.13    Attorneys’ Fees. In the event that any suit or action is
instituted to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.

Section 3.14    Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, or by
facsimile at:

(a)     If to OIS:

Ophthalmic Imaging Systems
221 Lathrop Way
Suite I
Sacramento, CA 95815

Attn: Gil Allon, Chief Executive Officer
Phone: 916-646-2020
Fax: 916-646-0207
Email: Info@oisi.com

 

With a copy to:

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attn: Henry I. Rothman, Esq.

Phone: 212-704-6000

Fax: 212-704-5950

E-mail: Henry.rothman@troutmansanders.com

 
7

--------------------------------------------------------------------------------

(b)     If to AccelMed:

6 Hachoshlim St.

Herzliya Pituach

46120, Israel

P.O.Box 12006

Attention: Dr. Uri Geiger

Facsimile: 972-9-9588594

E-mail: Uri@accelmed.co.il

With a copy (which shall not constitute a notice)to:  

Shenhav & Co.

Or Towers, Building B

11th Floor

4 Ha’nechoshet St., Ramat Ha’chayal, Tel Aviv 69710,

Attn: Dr. Ayal Shenhav, Adv.

Phone: 972-3- 6110760

Fax: 972-3-6110788
Email: ayal @shenhavlaw.co.il

(c)     If to MediVision:

MediVision Medical Imaging, Ltd.

Hermon Building, Industrial Park

PO Box 45

Yokneam Elit 20692, Israel

Attn: Noam Allon, President & CEO

Phone: 011-972-4-989-4884

Fax: 011-972-4-989-4883

Email: general@medivision-ois.com

With a copy to:

Eitan-Mehulal Law Group

10 Abba Eban Blvd.

PO Box 2081

Herzlia 46120, Israel

Attn: Nir Weissberger

Tel +972-9-972-6000

Fax +972-9-972-6001

Email: nirweissberger@israelilaw.com

(d)       If to any Principal MV Shareholder, then notice shall be given to each
and all of the Principal MV Shareholders, at such address as the party shall
have furnished in writing in accordance with the provisions of this Section
3.13).

Any notice, request, instruction or other document given as provided above shall
be deemed given to the receiving party upon actual receipt, if delivered
personally; three (3) business days after deposit in the mail, if sent by
registered or certified mail; upon confirmation of successful transmission if
sent by facsimile (provided that if given by facsimile such notice, request,
instruction or other document shall be followed up within one (1) business day
by dispatch pursuant to one of the other methods described herein); or on the
next business day after deposit with an overnight courier, if sent by an
overnight courier.

 

8

--------------------------------------------------------------------------------

 

Section 3.15    Delays and Omissions. Subject to applicable law, no delay or
omission to exercise any right, power or remedy accruing to any Party under this
Agreement, upon any breach or default of any other Party under this Agreement,
shall impair any such right, power or remedy of such non-breaching or
non-defaulting Party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence thereof, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Agreement or by law or otherwise
afforded to any Party, shall be cumulative and not alternative.

Section 3.16    Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations, and warranties, both written and oral, among the parties with
respect to the subject matter hereof.

* * * * * *

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 



 

OPHTHALMIC IMAGING SYSTEMS


 

 

 

By: /s/ Gil Allon
Name: Gil Allon
Title:   Chief Executive Officer

 

 

 

By: /s/ Ariel Shenhar

Name: Ariel Shenhar

Title:   Chief Financial Officer

 

 

 

U.M ACCELMED, LIMITED
PARTNERSHIP

 

By: /s/ Uri Geiger

Name: Uri Geiger

Title:   Chairman

 

 

 

 

 

MEDIVISION MEDICAL IMAGING LTD

 

By: /s/ Noam Allon

Name: Noam Allon

Title:   Chief Executive Officer

 

 

 

 

 

AGFA GEVAERT N.V.

 

By: /s/ Wilfried Van Lishoot

Name: Wilfried Van Lishoot

Title:   General Counsel and
            Company Secretary

 

 

 

 

 

DELTA TRADING AND SERVICES (1986)
LTD.

 

By: /s/ Tanhum Oren

Name: Tanhum Oren

Title:   Chairman

 

By: /s/ Yigal Berman

Name: Yigal Berman

Title:   Director

 



 

 

10

--------------------------------------------------------------------------------

 



 

/s/ Gil Allon

Gil Allon



 

 



 

/s/ Noam Allon

Noam Allon



 

 



 

/s/ Ariel Shenhar

Ariel Shenhar



 

 



 

/s/ Yuval Shenhar

Yuval Shenhar



 

 

11
 

--------------------------------------------------------------------------------

 